IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                            NO. WR-91,835-01



                      EX PARTE JOSE GRANADOS-GUEVARA, Applicant



                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 1445057-A IN THE 185TH DISTRICT COURT
                                 FROM HARRIS COUNTY



        Per curiam.

                                                 OR D ER

        Applicant was convicted of murder and sentenced to ninety-nine years’ imprisonment. The First

Court of Appeals affirmed his conviction. Granados-Guevara v. State, No. 01-16-00547-CR (Tex.

App.—Houston [1st Dist] June 29, 2017)(not designated for publication). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX. CODE CRIM . PROC. art. 11.07.

        Applicant’s application is written in Spanish. In order for this Court to properly address

Applicant’s claims, the trial court should have Applicant’s memorandum translated by a certified translator.
                                                                                                              2



        This application will be held in abeyance until the trial court has obtained a translated and certified

copy of Applicant’s memorandum. The translation shall be resolved within 90 days of this order. A

supplemental transcript containing the original memorandum and the certified, translated memorandum shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.




Filed: October 21, 2020
Do not publish